Title: Deed of Mortgage of Slaves to Van Staphorst & Hubbard, 12 May 1796
From: Jefferson, Thomas
To: Van Staphorst & Hubbard


                    This indenture made on the 12th. day of May 1796. between Thomas Jefferson of Virginia of the one part and Nicholas & Jacob Vanstaphorst & Hubbard of Amsterdam, bankers, of the other part, witnesseth that whereas the said Thomas is indebted to them in the two sums of one thousand and four dollars fifty four cents, and eight hundred and eighty eight dollars sixty seven cents making together eighteen hundred ninety three dollars twenty one cents for so much paid for him by them to the United states, for the purpose of securing the said whole sum lastmentioned, to them, and in consideration that they will forbear to demand by process in law one third of the said sum and interest till July 1797. one other third and interest till July 1798. and one other third and interest till July 1799. and for the further consideration of five shillings to him by them paid he the said Thomas hath given granted and conveyed to the said Nicholas & Jacob Van Staphorst & Hubbard the following slaves to wit, Ned and Jenny his wife and Ned, Fanny, Dick, Gill and Scilla their children, Rachael and Naney and Abram her children, old Betty and Val. residing at the lands of the said Thomas in Albemarle called Tufton, and Bagwell and Minerva his wife and Ursula, Mary and Virginia their children residing on his lands in Albemarle called Lego, in all seventeen to have and to hold the said slaves to the said Nicholas & Jacob Van Staphorst & Hubbard their heirs executors and administrators. Provided that if the said Thomas  shall pay to the said Nicholas & Jacob Van Staphorst & Hubbard one third of the said debt and interest before July 1797. one [other] third before July 1798. and one other third before July 1799. or if they should demand in law earlier paiment then these presents to be void. In witness whereof the said Thomas hath hereto set his hand and seal the day first above written.
                